Title: To Thomas Jefferson from Humphrey Brooke, 26 February 1781
From: Brooke, Humphrey
To: Jefferson, Thomas


Without place [Fauquier County], 26 Feb. 1781. Received the recruiting law on 15 Jan. and divided the militia in preparation for the draft to be made on 5 Mch. Is apprehensive that sufficient funds will not be available for this purpose. Received TJ’s orders for embodying one fourth of the militia of the county on 23 Feb.; this may interfere with the draft, but if a man is drafted who is on duty with the militia he will “have the liberty to procure a Substitute as soon as he returns.” Fears a deficiency of arms but has given orders for impressing them. Encloses an affidavit showing payment he made of bounties to three soldiers recruited in 1779 for which he has never been reimbursed. An excellent wagon train has been provided by the county and is now in the possession of Col. Pickett ready to be delivered to TJ’s order. Beef will be difficult to procure from the lateness of the season, but “most of our people” remain willing to provide for the army.
